[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                         JANUARY 15, 2009
                                     No. 07-14294
                                                                         THOMAS K. KAHN
                              ________________________
                                                                             CLERK
                           D. C. Docket No. 06-80954 CV-ASG
                             BKCY No. 05-30361-BKC-SH

IN RE: JODI B. HUSSEY, MARK A. HUSSEY,
                                                                           Debtors.
_______________________________________________

MARY ALICE GWYNN,
                                                                           Plaintiff-Appellant,
                                             versus

JODI B. HUSSEY, MARK A. HUSSEY,
DEBORAH MENOTTE,
U.S. TRUSTEE OFFICE,
                                                                       Defendants-Appellees.
                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________
                                   (January 15, 2009)

Before EDMONDSON, Chief Judge, ANDERSON, Circuit Judge, and COHILL,*
District Judge.

PER CURIAM:

____________________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. The district court initially

imposed sanctions upon Gwynn on two grounds: first, that her appeal from the

bankruptcy court was without support in the evidence or the law; and second, that

she misrepresented to the district court that she had informed the bankruptcy judge

that she had a copy of the tape. The transcript of the June 29, 2007, oral argument

before the district court does not clearly indicate that Gwynn actually

misrepresented to the district court what she had told the bankruptcy court. Indeed,

on reconsideration, the district court indicated that Gwynn may have only

inadvertently implied that she had told the bankruptcy judge she had a copy of the

tape. We agree that there probably was only a misunderstanding, rather than a

misrepresentation. However, that was only an alternative ground of the sanctions

order. Even if the misrepresentation ground would not itself support the sanctions

imposed by the district court, the sanction is nevertheless amply supported on the

basis of the district court’s alternative ground – i.e., the lack of legal and factual

support for Gwynn’s appeal from the bankruptcy court to the district court. The

district court’s order on reconsideration indicates that the sanctions order could

properly be based solely on this ground. We agree, especially in light of the

minimal nature of both the monetary and the non-monetary sanctions imposed.

                                            2
       Because the result would not differ in any event, and in light of the

inadequate briefing in this appeal, we decline to address the precise source of the

district court’s authority to grant sanctions under these circumstances. Whether

the district court’s authority derives from one of the rules discussed in the briefs, or

from the district court’s inherent authority, it is clear that the district court did have

inherent authority to impose the sanctions at issue here.

       AFFIRMED.1




       1
               Appellant’s pending motion to strike certain pages of the appellee’s brief is denied
as moot in light of the fact the panel disregarded same.

                                                 3